      Case 1:19-cv-00432 Document 1 Filed 01/22/19 Page 1 of 10 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 KERRY JONES,
                                                                        Case No.: 19-CV-00432
                                 Plaintiff,

                         v.
                                                                       COMPLAINT
 BH NATURALS LLC,
 BECKY GOCHMAN, and DAVID GOCHMAN,                             JURY TRIAL DEMANDED

                                 Defendants.




                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, by and through her attorneys, Danny Grace, P.C., as and for her Complaint in this

action against Defendants BH Naturals, LLC. (the “Company”), Becky Gochman (“Ms.

Gochman”) and David Gochman (“Mr. Gochman”), (Individual Defendants collectively known as

“The Family”) alleges upon personal knowledge and upon information and belief as to the matters

as follows:

                                  NATURE OF THE CLAIMS

        1.     This action is to recover unpaid wages and benefits owed to the Plaintiff Ms. Jones,

and withheld without legal cause or jurisdiction, and to seek action for declaratory, injunctive, and

equitable relief, as well as monetary damage, to redress Defendants’ breach of a valid enforceable

contract; promissory estoppel; and unethical and unlawful employment practices against the

Plaintiff.

        2.     Defendant, its subsidiaries and owners, unlawfully and knowingly classified

Ms. Jones as an independent contractor to avoid taxable obligations; an act that was unlawful.




                                                 1
     Case 1:19-cv-00432 Document 1 Filed 01/22/19 Page 2 of 10 PageID #: 2



       3.     By reason of Defendants’ failure and refusal to pay Plaintiff pursuant to the terms

of a valid severance agreement, Defendants are indebted to Plaintiff for contractual damages in

excess of $146,000.00, plus accruing interest, and damages as a result of the improper

classification, no part of which has been paid though duly demanded.

       4.     Defendants believed they could use Plaintiff for her considerable creative

talents and then disrespect her, treat her unprofessionally, and then constructively dismiss her

following the unrelenting stress.

       5.     Defendants, their subsidiaries and owners, offered Plaintiff a severance

package, which was agreed to by Plaintiff, but failed to duly compensate Plaintiff pursuant

thereof.

       6.     Defendants’ conduct was knowing, malicious, willful and wanton and showed

a reckless disregard for Plaintiff, which has caused and continues to cause economical and

non-economic damages, and severe mental anguish and distress.

                                JURISDICTION AND VENUE

       7.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 as

this action is brought under the FLSA pursuant to 29 U.S.C. §§ 207 et seq.

       8.    This Court has supplemental jurisdiction over Plaintiff’s related claims arising under

state law pursuant to 28 U.S.C. § 1367.

       9.    This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

       10.   Venue is proper in the United States District Court, Eastern District of New York,

pursuant to 28 U.S.C. § 1391, because Defendants regularly transact business in the district and




                                                2
      Case 1:19-cv-00432 Document 1 Filed 01/22/19 Page 3 of 10 PageID #: 3



because a substantial part of the events or omissions giving rise to this action occurred in this

district.




                               PROCEDURAL REQUIREMENTS

          11.   Contemporaneous with the filing of this Complaint, Plaintiff forwarded a copy of

the Complaint to the Attorney General of the State of New York in accordance with NYLL §

215(2).

          12.   Any and all other prerequisites to the filing of this suit have been met.

                                             PARTIES

          13.   Plaintiff, Kerry Jones, is an individual who resides in, and is a citizen of, the State

of New York.

          14.   Defendant BH Naturals, LLC. is a foreign limited liability company registered in

Florida, with a registered address at 350 Royal Palm Way, Suite 501 c/o Inclenberg Investments,

Palm Beach, FL 33480.

          15.   Defendant BH Naturals, LLC regularly transacts business in New York State.

          16.   BH Naturals, LLC is owned by Becky Gochman & David Gochman who live in

New York State.

                                   FACTUAL ALLEGATIONS

          Violation of the FLSA

          17.   Ms. Jones was hired by the Family in November 2016, as a salaried exempt

employee, receiving $96,000.00 yearly.




                                                  3
     Case 1:19-cv-00432 Document 1 Filed 01/22/19 Page 4 of 10 PageID #: 4



       18.     Although Ms. Jones performed as an employee of the Family in all facets of her

role, and the Family benefitted from Ms. Jones as an employee of the Family, the Family

unlawfully classified Ms. Jones as an independent contractor in order to avoid its tax obligations

and pass these obligations through to Ms. Jones herself.

       19.     In fact, Ms. Jones unwittingly suffered significant economic damage as a result of

her misclassification.

       20.     Until May 2017, Ms. Jones was located in Florida, after which time she returned to

New York.

       21.     Subsequently, the Family formed the company BH Naturals LLC. and Ms. Jones

began to receive her salary from the Company.

       22.     Ms. Jones continued to be a lawful employee of the Company but continued to be

unlawfully classified as an independent contractor.

       23.     Ms. Jones returned to Florida in December 2017, where she remained until April

2018, formulating, creating and developing the company’s “Farm Stand” pop-up village.

       24.     During this time a subordinate employee of Ms. Jones; Ms. Kristy Strait, was

promoted to President of the Company.

       25.     Ms. Jones was informed that from that time forward, she would be under the

supervision, control and direction of Ms. Kristy Strait, formerly her inferior in the workplace and

an employee Ms. Jones herself had brought onto the project.

       26.     Ms. Jones was unlawfully classified as an independent contractor, in violation of

the Fair Labor Standards Act and New York State Labor Laws. During the entirety of her

employment, Ms. Jones was under the control and supervision of Becky Gochman, The Company




                                                4
      Case 1:19-cv-00432 Document 1 Filed 01/22/19 Page 5 of 10 PageID #: 5



and her superiors. In March 2018, Ms. Gochman directed Ms. Jones under the control of Ms. Kristy

Strait, a clear admission of her status as an employee.

       27.     The nature of Ms. Jones’ employment was indicative of her status as an employee

as she was responsible for the hiring of employee Kristy Strait and the negotiations and partnership

with key clients and partners.

       28.     Moreover, for the entirety of her employment Ms. Jones made decisions pertaining

to purchase of goods on behalf of the company. At all relevant times Ms. Jones was under the

control and direction of Defendants.

       29.     While Defendants misclassified Plaintiff as an independent contractor, Defendants

retained the absolute right to control and direct the work of Plaintiff.

       30.     Further, the nature of the services that Plaintiff performed, and the manner in which

she performed these services, made it clear that Plaintiff was actually an “employee” within the

meaning of the FLSA.

       31.     Ms. Jones was paid monthly by Defendants which is inconsistent with any claim

that she was an independent contractor. Ms. Jones was routinely reimbursed expenses and was

paid vacation and holiday leave, again entirely consistent with her status as an employee.

       32.     Not only was Defendants’ conduct unlawful, it has caused, and continues to cause,

Ms. Jones significant economic damage.

       Breach of Contract/Promissory Estoppel

       33.     On April 18, 2018, Ms. Jones received an email from Becky Gochman informing

her that BH Naturals LLC. was going to begin the process of dissolving, stating that “I have the

unfortunate news that I will be dissolving Farm Stand”.




                                                  5
     Case 1:19-cv-00432 Document 1 Filed 01/22/19 Page 6 of 10 PageID #: 6



       34.     Contained within the email was a clear and unambiguous severance offer made to

Ms. Jones. This severance package outlined an offer of a full year’s salary ($96,000.00) plus a

further $20,000.00, and the remaining inventory valued at $30,000.00.

       35.     On April 29, 2018, following multiple back and forth communications via email,

text and phone call in which Ms. Jones’ employment status and her economic future and well-

being became concerning, Ms. Jones relied on the promise made by the Company, and informed

the Company in writing that she would accept the severance package.

       36.     On May 3, 2018, Ms. Jones received an email from Eileen Capone (Vice

President/Senior Controller of Inclenberg Investments LLC) that contained a drastically altered

and lowered severance offer, in comparison to the April 18 offer. This email instructed that the

offer must be signed and returned before May 7, 2018.

       37.     Stunned by this turn of events, Ms. Jones emailed Becky Gochman reminding her

of the original severance offer, and her acceptance thereof, and reliance thereon.

       38.     Ms. Gochman replied “I think you are taking things out of context at this point.

You were an independent contractor.”

       39.     As Plaintiff had accepted the offer by Defendants, and believed she had come to

valid, enforceable contract, her employment with Defendants terminated and she was left without

employment thereafter.

       40.     To date the April 18, 2018, contract has not been honored, and Plaintiff’s

employment with Defendants remains terminated.

                                  FIRST CAUSE OF ACTION
                                     (Breach of Contract)

       41.     Plaintiff hereby repeats and realleges each and every allegation in each of the

preceding paragraphs as if fully set forth herein.

                                                     6
      Case 1:19-cv-00432 Document 1 Filed 01/22/19 Page 7 of 10 PageID #: 7



        42.     Defendants made a written offer to Plaintiff, to which Plaintiff agreed in writing.

        43.     Mutual consideration was present, and all parties had the competence and consent

to enter contract.

        44.     All elements of a valid enforceable contract were present.

        45.     Defendants breached the contract by failing to reimburse Plaintiff for her agreed

severance package.

        46.     By reason of said breach, Plaintiff is entitled to damages in an amount to be proved

at trial but no less than $146,000.00 plus pre-judgment interest, damages, costs and attorney fees.




                                 SECOND CAUSE OF ACTION
                                    (Promissory Estoppel)

        47.     Plaintiff hereby repeats and realleges each and every allegation in each of the

preceding paragraphs as if fully set forth herein.

        48.     Defendants made a significant promise in the form of a severance package payable

to Plaintiff.

        49.     Plaintiff acted upon it by accepting the promise and terminating her employment,

resulting in her unemployment status.

        50.     Plaintiff suffered significant detriment as a result, as she became unemployed and

did not receive any severance compensation. Were it not for the promise made by Defendants,

Plaintiff’s employment would have continued.

        51.     Relief can only come in the form of the Defendants fulfilling the promise.

        52.     All elements of promissory estoppel were present.




                                                     7
      Case 1:19-cv-00432 Document 1 Filed 01/22/19 Page 8 of 10 PageID #: 8



          53.   By reason of said breach, Plaintiff is entitled to damages in an amount to be proved

at trial but no less than $146,000.00 plus pre-judgment interest, damages, costs and attorney fees.

                                THIRD CAUSE OF ACTION
                           (Improper Classification Under the FLSA)

          54.   Plaintiff hereby repeats and realleges each and every allegation in each of the

preceding paragraphs as if fully set forth herein.

          55.   Plaintiff’s employment was controlled and directed by Defendants, the services

rendered by Plaintiff were are an integral part of Defendants’ business, and the employment

relationship had permanency in that it lasted almost a year and a half.

          56.   Defendants paid Plaintiff as an independent contractor in order to avoid tax

obligations.

          57.   As a direct and proximate result of Defendant’s unlawful conduct in violation of

the FLSA, Plaintiff has suffered and continues to suffer severe economic damage, mental anguish

and emotional distress, including, but not limited to, depression, humiliation, embarrassment,

stress and anxiety, loss of self-esteem and self-confidence, emotional pain and suffering, and

physical illness and injury, for which she is entitled to an award of monetary damages and other

relief.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

Defendant, containing the following relief:

          A.    Damages in an amount to be proved at trial, together with interest;

          B.    An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiff for all monetary and/or economic damages, including, but not




                                                     8
     Case 1:19-cv-00432 Document 1 Filed 01/22/19 Page 9 of 10 PageID #: 9



limited to, the loss of past and future income, wages, compensation, job security and other benefits

of employment;

       C.      An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiff for all non-monetary and/or compensatory damages, including,

but not limited to, compensation for her severe mental anguish and emotional distress, humiliation,

depression, embarrassment, stress and anxiety, loss of self-esteem, self-confidence and personal

dignity, emotional pain and suffering and any other physical or mental injuries.

       D.      An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiff for harm to her professional and personal reputation and loss of

career fulfillment;

       E.      An award of damages for any and all other monetary and/or non-monetary losses

suffered by Plaintiff in an amount to be determined at trial, plus prejudgment interest;

       F.      An award of costs that Plaintiff has incurred in this action, as well as Plaintiff’s

reasonable attorneys’ fees and costs to the fullest extent permitted by law; and

       G.      Such other and further relief as the Court may deem just and proper.

                                           JURY DEMAND

   Plaintiff hereby demands a trial by jury as to all issues so triable.


Dated: January 9, 2019
       New York, New York                              Respectfully submitted,




                                                  9
Case 1:19-cv-00432 Document 1 Filed 01/22/19 Page 10 of 10 PageID #: 10



                                       DANNY GRACE, P.C.
                                       ATTORNEYS FOR PLAINTIFF

                                       222 BROADWAY, 19TH FLOOR
                                       NEW YORK, NY 10038
                                       (646) 515-2821


                                       _______/S/_________________________
                                        DANIEL GRACE




                                  10
